DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.
Applicant’s election without traverse of Group II, drawn to claims 20-24, drawn to a device prepared by the method of Group I and a device for converting radiation to electrical energy in the reply filed on 06/09/2022 is acknowledged.
Claim Objection
Claim 21 is objected to because of the following informalities: Each claim should be a single sentence that begins with a capital letter and ends with a period. Claim 21 has multiple capital letters. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bashouti (Heterojunction based hybrid silicon nanowire solar cell: surface termination, photoelectron and photoemission spectroscopy study).
Regarding claim 20, Bashouti discloses a device for converting radiation to electrical energy comprising (See Fig. 7, heterojunction, CH3-SiNW with PEDOT:PSS, section 2.5):
i) an etched Si substrate (Si with SiNW etched therein, see Fig. 1A, and section 2.2, oxide is removed from surface with etch as described in section 2.2, and CH3 is attached covalently)
ii) an organic layer (PEDOT:PSS and CH3, see Fig. 7, section 2.5)
wherein the etched Si substrate is coated with said organic layer and wherein etched silicon substrate is substantially free of Si-O bonds (see pg. 1031, oxide free SiNW, left hand column).
	With regards to the process of “A method for preparing a silicon hybrid interface structure comprising the following steps: a) Providing an etched Si substrate having Si-H bonds on the surface; b) Exposing the silicon surface of step (a) to chlorine containing gas while illuminating the surface with light; and c) Treating the Si substrate of step (b) with one or more organic reactant(s) to produce a first organic layer which is covalently bonded to the silicon surface” the process as disclosed by Bashouti will result in the same structure as instantly claimed. Furthermore, the above limitations are considered is/are considered product-by-process claim limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 21, Bashouti discloses a device for converting radiation to electrical energy comprising (See Fig. 7, heterojunction, CH3-SiNW with PEDOT:PSS, section 2.5):
i) an etched Si substrate (Si with SiNW etched therein, see Fig. 1A, and section 2.2, oxide is removed from surface with etch as described in section 2.2)
ii) an organic layer (PEDOT:PSS and CH3, see Fig. 7, section 2.5)
wherein the etched Si substrate is coated with said organic layer and wherein etched silicon substrate is substantially free of Si-O bonds (see pg. 1031, oxide free SiNW, left hand column).
	Regarding claim 22, Bashouti discloses all of the claim limitations as set forth above.
	In addition, Bashouti discloses that the Si substrate is a silicon wafer and the nanowires heights are greater than the wafer height and therefore the wafer has a thickness of less than 5 micron and therefore is a thin layer Si substrate. Furthermore, a wafer thickness can be considered “thin”, on the order of less than 1000 microns, since this is a relative term and no actual dimensions have been specified. 
	Regarding claim 24, Bashouti discloses all of the claim limitations as set forth above.
	In addition, Bashouti discloses that the organic layer comprises a top organic layer (PEDOT:PSS) and a bottom organic layer (CH3 portion) is chemically and covalently bound (see pg. 1055) to the Si substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashouti (Heterojunction based hybrid silicon nanowire solar cell: surface termination, photoelectron and photoemission spectroscopy study).
Regarding claim 23, Bashouti discloses all of the claim limitations as set forth above.
Bashouti does not disclose the thickness of the organic layer, however does disclose a portion of the organic layer is chemically bound (CH3 portion) to the etched silicon surface and furthermore discloses that the layer thickness can be modified by the concentration of the solution as well as the spinning velocity in the coating process and
coating times.
Therefore, it would have bene obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the organic layer of Bashouti by modifying the concentration of the solution as well as the spinning velocity in the coating process and coating times so as to optimize device performance, cost and manufacturing time.
It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726